      Case 7:21-cv-00051 Document 9 Filed on 08/26/21 in TXSD Page 1 of 2
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    August 26, 2021
                           UNITED STATES DISTRICT COURT
                                                                                   Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


DONEL SALAZAR, JR,                               §
                                                 §
        Petitioner,                              §
                                                 §
VS.                                              §   CIVIL ACTION NO. 7:21-CV-051
                                                 §
BOBBY LUMPKIN, Director, Texas                   §
Department of Criminal Justice, Correctional     §
Institutions Division,                           §
                                                 §
        Respondent.



            ORDER ADOPTING REPORT AND RECOMMENDATION

       The Court has reviewed the Magistrate Judge’s Report and Recommendation regarding

Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. After having

reviewed said Report and Recommendation, and no objections having been filed by either party,

the Court is of the opinion that the conclusions in said Report and Recommendation should be

adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED, and DECREED that the conclusions in United

States Magistrate Judge J. Scott Hacker’s Report and Recommendation entered as Docket Entry

No. 7 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the Magistrate Judge’s conclusions, is of the opinion

that Petitioner’s § 2254 petition should be DENIED, and this civil action should be DISMISSED

with prejudice. A Certificate of Appealability is DENIED.

       The Clerk shall send a copy of this Order to the parties.




1/2
      Case 7:21-cv-00051 Document 9 Filed on 08/26/21 in TXSD Page 2 of 2




       SO ORDERED August 26, 2021, at McAllen, Texas.


                                              ______________________________
                                              Randy Crane
                                              United States District Judge




2/2
